COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                               §
 MARIA SALDANA-FOUNTAIN,                                      No. 08-12-00322-CV
                                               §
                     Appellant,                                  Appeal from the
                                               §
 v.                                                            384th District Court
                                               §
 CHAVEZ LAW FIRM, ENRIQUE                                   of El Paso County, Texas
 CHAVEZ, JR., AND CHAVEZ LAW,                  §
 P.C.,                                                          (TC# 2011-2939)
                                               §
                     Appellees.
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.        We further order that

Appellees recover from Appellant and her sureties, if any, see TEX. R. APP. P. 43.5, on the

judgment and all costs in this Court, for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF NOVEMBER, 2014.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating